Citation Nr: 1748111	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-41 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to January 1971, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran died in December 2007.  The Appellant is his surviving spouse.

The claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2016 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the AOJ.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted by the claimant or his or her representative with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the claimant explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Appellant's Substantive Appeal was submitted in December 2014 and the Appellant has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2007 from stroke due to metastatic cancer.
2.  The Veteran was diagnosed with lung cancer in December 2007 by a private physician.

3.  The Veteran served on land in Vietnam during the requisite period; thus, he was presumed to have been exposed to herbicides during his active military service.

4.  The Veteran's lung cancer is presumed to be due to his exposure to herbicide agents and to his death.

5.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the Appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

At the time of his death, the Veteran was not service-connected for any disabilities.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) will be presumed service connected.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the death certificate shows the Veteran died in December 2007 from a stroke due to metastatic cancer of unknown primary source.  

The Veteran's private physician submitted a December 2011 statement, which documents that the Veteran was diagnosed, in pertinent part, with lung cancer in December 2007.  The treatment records from this physician have been found to be unavailable.

The Veteran's service treatment records (STRs) document service in Vietnam during the Vietnam War.  According to his DD-214, he served with the U.S. Marine Corps.  The AOJ in the November 2014 Statement of the Case (SOC) conceded that the Veteran had "service in Vietnam," such that exposure to herbicides, to include Agent Orange, is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309.  

In November 2016, following a review of the Veteran's claims file and a review of the Veteran's medical records that have not been associated with the claims file, a private physician opined that it was at least as likely as not that the Veteran's herbicide exposure in Vietnam contributed substantially and materially to the development of his metastatic cancer of unknown primary source, to include lung cancer, and ultimately, his death.  

The Veteran's treatment records prior to his death show widespread metastatic disease of unknown primary source.  The records listed a possible primary source of the cancer to be, in pertinent part, the lungs.  The physician cited to the medical literature as support for his opinion.  

The record shows that the Veteran was diagnosed with lung cancer the month of his death, and that his death was caused by metastatic cancer.  Although the primary source was reportedly unknown, the physician has attributed the Veteran's death to the lung cancer.  Because lung cancer is presumed service connected in Vietnam Veterans on the basis of herbicicde exposure, the requirements for establishing service connection for the cause of death have been met.  The Appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.

II.  DIC benefits under 38 U.S.C.A. § 1318

The Appellant has also submitted a claim based on 38 U.S.C.A. § 1318, as an alternative theory of entitlement to the service connection for the cause of the Veteran's death in seeking DIC compensation benefits.  In light of the grant of benefits described above, the Board concludes that the Appellant's respective DIC claim is rendered moot.  Indeed, pursuant to 38 U.S.C.A. § 2307 (West 2014), there are service-connected death burial benefits that are available under 38 U.S.C.A. 
§ 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Entitlement to VA benefits under 38 U.S.C.A. § 1310 is the greater benefit, and it is granted in full.  The United States Court of Appeals for Veterans Claims (Court) has further indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and the claim is dismissed.



ORDER

Service connection for the cause of the Veteran's death is granted. 

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


